Citation Nr: 0509589	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  00-06 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Counsel






INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1999 RO decision which denied service 
connection for a low back disability.  In December 2000, the 
Board remanded the claim to the RO for additional evidentiary 
development.  In October 2002, the Board conducted 
development on the claim.  In August 2003, the Board again 
remanded the claim to the RO for additional evidentiary 
development.


FINDING OF FACT

The veteran's low back disability began many years after 
service, and was not caused or aggravated by any incident of 
service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in a letter 
dated in February 2004, and in the January 2000 statement of 
the case and the July 2002 and June 2004 supplemental 
statements of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  VA 
examinations have been provided which address the claim.  
Service, VA, and private medical records have been associated 
with the claims file, and there do not appear to be any 
outstanding medical records that are relevant to this appeal.  
The appellant was advised to provide VA with information 
concerning any evidence he wanted VA to obtain or to submit 
the evidence directly to VA.

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

Service connection for a low back disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be presumed for certain chronic 
diseases, including arthritis, which become manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran seeks service connection for a low back 
disability.  Service medical records from his 1964 to 1968 
period of service in the Air Force show that at the time of 
his enlistment examination in June 1964, he had a normal 
spine examination.  On a report of medical history dated in 
August 1964, he reported that he had previously worn a brace 
or back support.  There is no record of treatment for or 
diagnosis of a back disability during service.  At the time 
of his separation examination in July 1968, it was noted that 
he had worn a back support for six months in 1963 (prior to 
service) for a recurring back injury.  It was indicated that 
there was no recurrence, complication, or sequelae from this 
injury.  The separation examination is negative for any back 
disability. 

Private medical records dated from 1989 to 2000 show 
continuing treatment for a low back disability.  These 
records indicate that the veteran hurt his back while 
unloading fifty pound bags of lime in 1983.  In 1984, he 
underwent microscopic surgery and subsequently injured his 
back again.  This injury caused pain in his back, hip, and 
left leg, and in 1986 he underwent a posterior interbody 
fusion.  He continued to experience pain in his back, left 
buttocks, and left thigh with pain radiating down into his 
calf.  In 1994 he began experiencing anterior lateral thigh 
pain and numbness, and had a spinal stimulator implanted in 
1995.  He reported that he was pleased with this procedure, 
but was still experiencing some back problems.  In 1998 he 
reported persistent and increasing numbness, but 
electrophysiological findings did not reveal any evidence of 
focal entrapment, peripheral neuropathy, or lumbosacral spine 
radiculopathy.  In 2000 he was indicated as being on 
medication for left leg pain.  None of the private medical 
evidence of record provides a link between the veteran's 
current low back disability and his military service.

In July 1998, the veteran was given a VA general medical 
examination.  He reported experiencing a lower backache 
during service, but denied any kind of injury.  He said he 
was given muscle relaxers during service, but did not 
remember the exact nature of his lower backache or the 
treatment and medications he was given during service.  He 
reported experiencing continued lower backaches after 
service, which became worse in 1983.  He stated that his back 
problems had persisted since then despite undergoing 
surgeries and a stimulator placement.  He was currently using 
a stimulator and pain medication for his backaches.  He said 
that his leg pain had been reduced and he was currently 
working but avoided lifting heavy objects.  Following 
physical examination and X-rays, the examiner's diagnoses 
included lumbar spine disc disease status post fusion surgery 
at L5-S1, spondylosis and degenerative joint disease at L5-
S1, and chronic backache secondary to these conditions.  No 
opinion was provided relating these conditions to the 
veteran's military service.

In a letter dated in July 1999, Dr. Thomas Bernard Jr. stated 
his belief that the veteran's current back problems were 
caused by a work-related event in 1983.  He opined that in 
the absence of any documentation of medical events regarding 
the veteran's back from his military service, it would be 
speculative to suggest that the any of his current back 
problems were related to military service.

In March 2001, the veteran was given a VA spine examination.  
He complained of a constant dull ache in his lower back which 
he rated as a 4 on a scale of 1 to 10.  He said this pain 
increased to a 7 for a few hours daily.  He reported no 
further pain in his lower legs following placement of the 
stimulator.  He said he controlled his pain with the 
stimulator and with pain medication.  He said that sitting 
for 30 minutes, laying flat on his back for 30 minutes, or 
bending or lifting aggravated his back, and medication and 
heat alleviated it.  He stated that he was limited in his 
activites by pain, but held a desk job which he was able to 
perform without significant problems with his back.  
Following physical examination and X-rays, the examiner's 
diagnoses were chronic lumbar strain with positive clinical 
and radiographic findings of advanced degenerative disc and 
degenerative joint disease at L5-S1 as a residual affect, 
status post laminectomy with spinal fusion at L5-S1 secondary 
to the previous condition with positive postoperative and 
radiographic findings of well-healed surgery with no residual 
affect, and status post spinal cord stimulator secondary to 
radiculopathy in the bilateral lower extremities, which was 
well-controlled with positive postoperative findings of a 
well-healed surgery.  After a review of the claims file, the 
examiner opined that there was insufficient evidence to 
establish that the veteran's current lumbar condition was the 
result of any injury that occurred in the military.

In lay statements submitted in 2002, various friends and 
relatives of the veteran stated that he told them that he had 
injured his back while he was serving overseas in the 
military.

Upon consideration of the above evidence, the Board finds 
that service connection for a low back disability is not 
warranted.  While the evidence shows that the veteran wore a 
brace or back support prior to service, there is no evidence 
of complaint or treatment during service and his separation 
examination is negative for a back disability, and thus the 
evidence does not establish that any pre-existing back 
condition was aggravated during service.  

The Board finds that there is no competent medical evidence 
of record which links the veteran's current back disability, 
first shown many years after service, with any incident of 
service.  In the absence of competent medical evidence 
linking a current disability to the veteran's service, 
service connection is not warranted.  38 C.F.R. § 3.303.  The 
medical evidence of record also does not establish the 
existence of arthritis within one year of the veteran's 
separation from service, as required for presumptive service 
connection.  38 C.F.R. §§ 3.307, 3.309.

The veteran has asserted that his current low back disability 
began during service.  However, as the veteran is a layman, 
he has no competence to give a medical opinion on diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board finds that there is no competent 
medical evidence of record which links the veteran's current 
low back disability to his military service or to the one 
year presumptive period following service.

The Board concludes that a low back disability was not 
incurred in or aggravated by military service.  As the 
preponderance of the evidence is against the claim for 
service connection for a low back disability, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
    

ORDER

Service connection for a low back disability is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


